Parker, J.
(dissenting) — I dissent. I think that both the letter and the spirit of the statute were violated in compelling the accused to be tried by jurors who were drawn in November. The jurors then drawn were drawn for service during the “ensuing month” of December. The fact that after their drawing it developed that there would be no business for them during that month was no warrant for using them in January. To some this may seem technical, but it is a technicality which can easily be avoided, and the principle which will allow the time of drawing to be thus departed from will allow the substantial rights of the accused to be violated, even if it be said they were not in this case, though I think they clearly were.